Citation Nr: 9900674	
Decision Date: 01/12/99    Archive Date: 01/19/99

DOCKET NO.  91-54 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cardiac disability.  

2.  Entitlement to an increased rating for low back 
disability, currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1968 to June 
1971, and from November 1971 to August 1982.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 1990 rating decision of the 
Department of Veterans Affairs (VA), St. Petersburg, Florida, 
Regional Office (RO), which denied service connection for a 
cardiac disability.  

In July 1991, the Board remanded the case to the RO for 
further development, including consideration of the issue of 
entitlement to service connection for a cardiac disability as 
secondary to service-connected bronchial asthma with chest 
pain.  In a November 1991 rating decision the RO, inter alia, 
denied service connection for cardiac disability on a direct 
basis or as secondary to service-connected bronchial asthma 
with chest pain.  

In March 1992, the RO denied an increased rating, in excess 
of 20 percent, for low back disability.  The veteran 
perfected a timely appeal as to this issue in October 1992.  

In December 1992 and August 1994, the Board remanded the case 
to the RO for additional development. 

In April 1996, the case was remanded to the RO for further 
development, to include consideration of the United States 
Court of Veterans Appeals (Court) holding in Allen v. Brown, 
7 Vet. App. 439 (1995), that pursuant to [38 U.S.C.A.] 
§ 1110[(West 1991 & Supp. 1995)] and [38 C.F.R.] 
§ 3.310(a)[(1995)], when aggravation of a veterans 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  

In March 1997, the Board, inter alia, remanded the issues of 
entitlement to service connection for a cardiac disability 
and entitlement to an increased rating for a low back 
disability for additional development.  


REMAND

Upon review of the record, the Board finds that additional 
development is required for adequate determinations of the 
issues remaining on appeal.  Although the case has been 
previously remanded to the RO, the Court has held that where 
remand orders are not complied with the Board errs in failing 
to insure compliance.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).  

The Board notes that VA examinations conducted in response to 
the March 1997 Board remand do not appear to have been 
provided in conjunction with the examiners review of the 
claims file and a copy of the remand order as requested.  
Additionally, specific opinions requested by the Board were 
not addressed by the examiners.  Therefore, the Board finds 
that an additional remand is unfortunately required.

The Board also notes that in August 1995 the veteran 
authorized the RO to release medical information to the 
Department of Health and Human Services, Social Security 
Administration (SSA).  The RO should take appropriate action 
to obtain any available medical records associated with a 
claim for SSA disability benefits.  In addition, the RO 
should obtain the veterans VA outpatient treatment records 
pertinent to the issues on appeal.

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1998).


Accordingly, the case is remanded to the RO for the 
following:

1.  The veteran and his representative 
should be permitted to submit additional 
evidence pertinent to the issues on 
appeal.

2.  The RO should obtain from SSA the 
records pertinent to the veterans claim 
for disability benefits as well as the 
medical records relied upon concerning 
that claim.  

3.  The RO should obtain copies of any VA 
outpatient treatment records pertinent to 
the issues on appeal.  Relevant records 
which are not duplicative of information 
already included in the claims file 
should be associated with the record.

4.  Thereafter, the veterans claims file 
should be reviewed by a VA cardiologist. 

The following actions must performed and 
the requested opinions provided and 
documented in the examination report:

(a)  The examiner must note that the 
veterans complete claims file and a copy 
of this remand order have been reviewed.  

(b)  The examiner must provide an opinion 
as to the relationship, if any, between 
the veterans cardiac disability 
documented in the post-service medical 
evidence and medical findings shown in 
his service medical records.

(c)  The examiner must provide an opinion 
as to whether it is as likely as not that 
any present cardiac disability was caused 
by the veterans service-connected asthma 
disorder.

(d)  The examiner must provide an opinion 
as to whether it is as likely as not that 
any cardiac disability was worsened, or 
aggravated, by the veterans service-
connected asthma disorder.  

Additional tests, studies or examinations 
should be conducted if necessary.  A 
complete rationale for all opinions 
expressed by the examiner is requested.

5.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current nature and severity of his 
service-connected low back disability.

The following actions must performed and 
the requested opinions provided and 
documented in the examination report:

(a)  The claims folder and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior to the examination.  The examiner 
must note that that the veterans 
complete claims file and a copy of this 
remand order have been reviewed.

(b)  All necessary tests and studies are 
to be conducted, to include X-ray 
examination and active and passive range 
of motion testing, to be reported in 
degrees of arc.  The examiner is 
requested to identify the normal ranges 
of motion for the lumbar spine, and state 
whether the veterans limitation of 
motion of the lumbar spine is slight, 
moderate or severe.  

(c)  Any neurological deficit due to the 
veterans service-connected disability 
should be noted, and neurological 
examination should be conducted if 
appropriate.  

(d)  The examiner must provide an opinion 
as to whether the current manifestations 
of the veterans service-connected low 
back disability include muscle spasm on 
extreme forward bending, unilateral loss 
of lateral spine motion in a standing 
position, severe lumbosacral strain 
manifested by listing of the whole spine 
to the opposite side, a positive 
Goldthwaits sign, marked limitation of 
forward bending in a standing position, 
loss of lateral motion with 
osteoarthritic changes, narrowing or 
irregularity of the joint space or 
abnormal mobility on forced motion.

(e)  The examiner must provide an opinion 
as to whether the veterans service-
connected low back disability results in 
any limitation of functional ability due 
to pain, or loss of motion due to 
weakened movement, excess fatigability, 
or incoordination.  

(f)  The examiner must identify any 
anatomical damage to the low back and 
describe any functional loss, including 
the inability to perform normal working 
movements with normal excursion, 
strength, speed, coordination, and 
endurance.  The examiner should report 
any functional loss due to pain or 
weakness, and document all objective 
evidence of those symptoms.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59 (1998); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

(g)  The examiner must provide an opinion 
as to the degree of any functional loss 
likely to result from a flare-up of 
symptoms or on extended use and to not 
limit an evaluation of disability to a 
point in time when the symptoms are 
quiescent.  The examiner should also 
document, to the extent possible, the 
frequency and duration of exacerbations 
of symptoms.  

A complete rationale for all opinions 
expressed by the examiner is requested.

6.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
verify that the requested examination and 
required opinions are responsive to and 
in compliance with the directives of this 
remand and, if they are not, the RO 
should implement corrective procedures.

5.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should re-
adjudicate the issues on appeal.

After the above has been completed, if any of the benefits 
sought on appeal remain denied, or if a notice of 
disagreement is received with respect to any other issue, the 
veteran and his representative should be issued a 
supplemental statement of the case, which includes adequate 
reasons and bases for the ROs decision.  The veteran and his 
representative, thereafter, should be afforded an opportunity 
to respond.  The case must then be returned to the Board for 
further appellate consideration.  No action is required of 
the veteran until notified by the RO; however, the veteran is 
advised that failure to cooperate by reporting for 
examinations may result in the denial of the claim.  
38 C.F.R. § 3.655 (1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
